654 S.E.2d 483 (2007)
STATE of North Carolina
v.
Jacobie Quonzel BROCKETT.
No. 448P07.
Supreme Court of North Carolina.
November 8, 2007.
Charlesena Walker, Assistant Appellate Defender, for Brockett.
Norma Harrell, Special Deputy Attorney General, Clark Everett, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 647 S.E.2d 628.

ORDER
Upon consideration of the petition filed on the 11th day of September 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following *484 order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."